DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing Fig. 3 is objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Tentative output vector 312, tentative classifier 214 and tentative label 216.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawing Fig. 6 is objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: step S560 and step S570.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

As of Claim 1, in the Subject Matter Eligibility Test Step 1, the claimed method in Claim 1 as a whole falls within one or more statutory category. However, Claim 1 as a whole does not provide enough evidence of improving technology or functionality and thus requires further analysis at Step 2A to determine if the claim is directed to a judicial exception.
In the Subject Matter Eligibility Test Step 2A Prong One, the claimed method in Claim 1 recites the abstract ideas in the following limitations:
selecting values for a weight matrix, parameters for a plurality of activation functions, and a plurality of linear filter parameters
classifying … the input … base on the weight matrix … and … the parameters
The steps of selecting values and classifying the input are mental processes that can be performed in human mind. Further, since selecting values is a mental process and the step of “training” does not require any additional actions other than selecting (in a feedforward manner, i.e. from a first layer to later layer), the entire steps of “training … in a feedforward manner base on inputs and classifications, including, for each of a plurality of layers, selecting values” also lies within the mental process grouping of abstract ideas. Thus, Claim 1 falls under the mental processes group of abstract idea and requires further analysis under Step 2A Prong Two.
In the Subject Matter Eligibility Test Step 2A Prong Two, Claim 1 recites the following additional elements along with the abstract ideas:
obtaining … input to be classified 
an electronic devices
neural network
The recited additional steps of obtaining input is highly generic data collection activity that add insignificant extra solution activity to the judicial exception. Implementation of an abstract idea on a generic computer equipment, i.e. an electronic device, does not integrate abstract idea into a practical application. The neural network is not a meaningful limitation as it is only recited as an object of the training step without further specifics, or improvement of a technology recited in the claim. Thus, the additional elements in Claim 1 do not integrate the abstract idea into a practical application and the claim as a whole is directed to the judicial exception that requires further analysis under Step 2B. 
In the Subject Matter Eligibility Test Step 2B, the reasons set forth in step 2A prong 2 analysis is referred to, and further, the recited additional steps and elements do not add meaningful limitation beyond appending insignificant extra solution activity to the judicial exception and implementation on generic computer component, because receiving data and implementation on generic computer equipment are both well-understood, routine, and conventional activity (MPEP 2106.05(d)). Thus, the additional element in Claim 1 does not contribute an inventive concept and Claim 1 is not eligible subject matter under 35 U.S.C. 101, as pointed out in Step 2B analysis.  

As of Claim 2, depending on Claim 1, recites the following additional element: 
parameter for the plurality of activation unit function are selected based on the sample input and sample labels. 
The recited additional element generally linking the use of the judicial exception to a particular technological environment or field of use. Thus, Claim 2 neither integrates the abstract idea into a practical application in Step 1A Prong Two test nor contributes inventive concept in Step 2B test. Claim 2 is rejected under the same rationale as Claim 1.

As of Claim 3, depending on Claim 2, recites the following additional element: 
wherein, the parameters for the plurality of activation unit functions are selected using at least one of 
a midpoint between two randomly selected values output from the weight matrix
a local minimum of a probability distribution function of at least some of the values output from the weight matrix using a Gaussian mixture model,
a local maximum of a probability distribution function of values output from the weight matrix using a Gaussian mixture model,
discrimination maximization based on variations in one of the parameters for the plurality of activation unit functions, unit scaling, and bi-polar scaling. 
The mere nominal recitation of the activation unit functions, midpoint between random selected output, local minimum, local maximum and discrimination maximization generally linking the use of the judicial exception to a particular technological environment or field of use. Thus, Claim 3 neither integrates the abstract idea into a practical application in Step 1A Prong Two test nor contributes inventive concept in Step 2B test. Claim 3 is rejected under the same rationale as Claim 1.

As of Claim 4, depending on Claim 1, recites the following additional element: 
wherein the selecting of values of the weight matrix is performed independent of the sample inputs and sample labels 
In the Subject Matter Eligibility Test Step 2A Prong Two and Step 2B, the recited additional element adds insignificant extra solution activity to the judicial exception. In addition, the recited step of selecting weight matrix independent of the sample input and label does not alter the fact that selecting is still a mental process. Thus, Claim 4 neither integrates the abstract idea into a practical application in Step 1A Prong Two test nor contributes inventive concept in Step 2B test. Claim 4 is rejected under the same rationale as Claim 1.

As of Claim 5, depending on Claim 1, recites the following additional element: 
wherein the values of the weight matrix are selected randomly. 
In the Subject Matter Eligibility Test Step 2A Prong Two and Step 2B, the recited additional element adds insignificant extra solution activity to the judicial exception. In addition, the recited step of selecting weight matrix randomly does not alter the fact that selecting is still a mental process. Thus, Claim 5 neither integrates the abstract idea into a practical application in Step 1A Prong Two test nor contributes inventive concept in Step 2B test. Claim 5 is rejected under the same rationale as Claim 1.

As of Claim 6, depending on Claim 1, recites the following additional element: 
storing, for each of the plurality of layers, the values for a weight matrix, the parameters for the plurality of activation unit functions, and the plurality of linear filter parameters. 
In the Subject Matter Eligibility Test Step 2A Prong Two, the recited additional element adds insignificant extra solution activity to the judicial exception thus the recited additional element does not integrate the abstract idea into a practical application and the claim as a whole is directed to the judicial exception that requires further analysis under Step 2B. 
In the Subject Matter Eligibility Test Step 2B , the recited step of storing data simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d)) and  generally linking the use of the judicial exception to a particular technological environment or field of use. Thus, the additional elements did not contribute inventive concept in Step 2B test. Claim 6 is rejected under the same rationale as Claim 1.

As of Claim 7, depending on Claim 1, recites the following abstract idea: 
determining whether the training is complete 
The step of determining training completion can practically be performed in human mind with or without physical aid and falls under the mental process group of abstract idea.  
In the Subject Matter Eligibility Test Step 2A Prong Two and Step 2B, Claim 7 recites the following additional element along with the abstract idea:
after implementing each of the plurality of layers. 
The recited additional element adds insignificant extra solution activity to the judicial exception. In addition, “when” to perform the determination does not alter the fact that determine is still a mental process. Thus, Claim 7 neither integrates the abstract idea into a practical application in Step 1A Prong Two test nor contributes inventive concept in Step 2B test. Claim 7 is rejected under the same rationale as Claim 1
.
As of Claim 8 and 9, depending on Claim 1, recite the following abstract idea: 
determining whether the training is complete
The step of determining training completion can practically be performed in human mind with or without physical aid and falls under the mental process group of abstract idea.  
In the Subject Matter Eligibility Test Step 2A Prong Two and Step 2B, Claim 8 and 9 recite the following additional element along with the abstract idea:
based on a threshold value associated with a number of layers implemented in the plurality of layers. 
based on a threshold associated with a target performance of the neural network.
The recited additional element adds insignificant extra solution activity to the judicial exception. In addition, determining “based on” a threshold does not alter the fact that determining is still a mental process. Thus Claim 8 and 9 neither integrate the abstract idea into a practical application in Step 1A Prong Two test nor contribute inventive concept in Step 2B test. Claim 8 and 9 are rejected under the same rationale as Claim 1

As of Claim 10, depending on Claim 1, recite the following abstract idea: 
determining whether the training is complete, 
determining whether performance of the neural network is saturated
The steps of determining training completion and determining saturation can practically be performed in human mind with or without physical aid and falls under the mental process group of abstract idea. The mere nominal recitation of neural network generally link the use of judicial exception to a particular technological environment or field of use and do not take the limitation out of the judicial exception. Thus, Claim 10 is rejected under the same rationale as Claim 1

As of Claim 11, Claim 11 is the electronic device claim corresponding to Claim 1. Claim 11 recite the following additional elements:
a memory configured to store program instruction, 
a processor configured to execute the program instruction
The recited additional elements are highly generic and generally linking the judicial exception to a particular technological environment or field of use without improving the technology or technical field. Thus, the additional element in Claim 11 neither integrates the abstract idea into a practical application in Step 1A Prong Two test nor contributes inventive concept in Step 2B test. Claim 11 is rejected under the same rationale as Claim 1.

As of Claim 12 – 20, Claim 12 – 20 are the electronic device claim corresponding to Claim 2 – 10. Claim 12 – 20 are rejected for the same reason as Claim 2.

As of Claim 21, Claim 21 is the non-transitory computer readable medium claim corresponding to Claim 1. Claim 21 recite the following additional elements:
non-transitory computer readable medium, 
program instructions
The recited additional elements are highly generic and generally linking the judicial exception to a particular technological environment or field of use without improving the technology or technical field. Thus, the additional element in Claim 21 neither integrates the abstract idea into a practical application in Step 1A Prong Two test nor contributes inventive concept in Step 2B test. Claim 21 is rejected under the same rationale as Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1, 4 – 11 and 14 – 21 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Hettinger, Forward thinking building and training neural networks one layer at a time, 31st Conference on Neural Information Processing System, 2017. 

Regarding Claim 1, Hettinger teaches a method comprising:
obtaining, at an electronic device, an input to be classified (See at least Hettinger, page. 5 Sec. 3.5, para. 1, where using MNIST digital dataset); 
training, at the electronic device, a neural network in a feed-forward manner based on a plurality of sample inputs and sample classifications, each of the sample classifications associated with one of the plurality of sample inputs (See at least Hettinger, page. 5 Sec. 3.5, para. 1, where use forward thinking [feed-forward] to train a neural network with MNIST digital dataset [sample input and classifications]), the training including, for each of a plurality of layers in the neural network, selecting values for a weight matrix, parameters for a plurality of activation unit functions, and a plurality of linear filter parameters (See at least Hettinger, page. 4, sec. 3.3, where initialize [select] parameters [weight matrix, parameters of activation unit functions] of the layer and the parameter of the output layer [linear filter parameters]); and
classifying, at the electronic device, the input using the trained neural network based on the weight matrix, the parameters for the plurality of activation unit functions, and the plurality of linear filter parameters for each of the plurality of layers (See at least Hettinger, page. 5 Fig.2(b), where in the test stage, classifying input using the trained neural network).

Regarding Claim 4, depending on Claim 1, Hettinger further teaches:
wherein the selecting of values of the weight matrix is performed independent of the sample inputs and sample labels (See at least Hettinger, page. 4, sec. 3.3, where initialize parameters [weight matrix] of the layer randomly [independent of the input and labels]).

Regarding Claim 5, depending on Claim 1, Hettinger further teaches:
wherein the values of the weight matrix are selected randomly (See at least Hettinger, page. 4, sec. 3.3, where initialize parameters [weight matrix] of the layer randomly).

Regarding Claim 6, depending on Claim 1, Hettinger further teaches:
storing, for each of the plurality of layers, the values for a weight matrix, the parameters for the plurality of activation unit functions, and the plurality of linear filter parameters (See at least Hettinger, page. 7, para. 3, where the system is implemented in a computer system and the parameters of the neural network [weight matrix, parameters of activation functions, linear filter parameters] are stored in computer memory).

Regarding Claim 7, depending on Claim 1, Hettinger further teaches:
wherein the training further includes determining whether the training is complete, after implementing each of the plurality of layers (See at least Hettinger, page. 4, sec. 3.4, ln. 2 where after adding each layer, determine if the network is complete).

Regarding Claim 8, depending on Claim 1, Hettinger further teaches:
the determining whether the training is complete is based on a threshold value associated with a number of layers implemented in the plurality of layers (See at least Hettinger, page. 4, sec. 3.4, & page. 6, Fig. 3 where the completion is based on the last two trainable layers [a number of layers] in the plurality of layers).

Regarding Claim 9, depending on Claim 1, Hettinger further teaches:
wherein the determining whether the training is complete is based on a threshold associated with a target performance of the neural network. (See at least Hettinger, page. 4, sec. 3.4, ln. 2 where performance [target performance] cease to improve [improvement threshold]).

Regarding Claim 10, depending on Claim 1, Hettinger further teaches:
wherein the determining whether the training is complete includes determining whether performance of the neural network is saturated. (See at least Hettinger, page. 4, sec. 3.4, ln. 2 where performance cease to improve [saturated]).

Regarding Claim 11 and 14 – 20, Claim 11 and 14 – 20 are the electronic device claim corresponding to Claim 1 and 4 – 10. Hettinger further teaches:
A memory configured to store program instruction and a processor configured to execute the program instruction (See at least Hettinger, page. 7, para. 3, ln. 1 – 3, where system implemented on a desktop with processor and memory). 
Claim 11 and 14 – 20 are rejected with the same reason as Claim 1 and 4 – 10. 

Regarding Claim 21, Claim 21 is the non-transitory computer readable medium claim corresponding to Claim 1. Hettinger further teaches: 
program instructions which when executed by a processor cause processors to (See at least Hettinger, page. 7, para. 3, ln. 1 – 3, where system is implemented using program instructions on a single desktop environment). 
Claim 21 is rejected with the same reason as Claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2, 3, 12 and 13, are rejected under 35 U.S.C. 103 as being unpatentable over Hettinger, Forward thinking building and training neural networks one layer at a time, 31st Conference on Neural Information Processing System, 2017, in view of Agostinelli, Learn Activation Functions to Improve Deep Neural Networks, ICLR 2015. 

Regarding Claim 2, depending on Claim 1, Hettinger teaches a method of Claim 1. Hettinger does not explicitly teach:
wherein, the parameters for the plurality of activation unit functions are selected based on the sample inputs and sample labels.
Agostinelli explicitly teach: 
 wherein, the parameters for the plurality of activation unit functions are selected based on the sample inputs and sample labels (See at least Agostinelli, Eq. 1 & sec. 2, para. 2, were parameter asi and bsi are learned [selected] by the training data [sample input and labels]). 
Hettinger and Agostinelli both teach multiple layer neural network and method and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Hettinger’s teaching of neural network training approach with Agostinelli’s teaching of adaptive activation function to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this as the combination to improve performance (See at least Agostinelli, Abs. ln. 4 – 6). 

Regarding Claim 3, depending on Claim 2, Hettinger in view of Agostinelli teaches a method of Claim 1, Hettinger in view of Agostinelli further teach: 
wherein, the parameters for the plurality of activation unit functions are selected using at least one of: a midpoint between two randomly selected values output from the weight matrix, a local minimum of a probability distribution function of at least some of the values output from the weight matrix using a Gaussian mixture model, a local maximum of a probability distribution function of values output from the weight matrix using a Gaussian mixture model, discrimination maximization based on variations in one of the parameters for the plurality of activation unit functions, unit scaling, and bi-polar scaling (See at least Agostinelli, page. 2, sec. 2, para. 2, ln. 2, where learned using gradient descent [local minimum]). 

Regarding Claim 12, depending on Claim 11, Claim 12 is the electronic device claim corresponding to Claim 2. Claim 12 is rejected with the same reason as Claim 2. 

 Regarding Claim 13, depending on Claim 11, Hettinger in view of Agostinelli teach an electronic device of Claim 11. Hettinger in view of Agostinelli further teach: 
wherein, the parameters for the plurality of activation unit functions are selected using at least one of: a midpoint between two randomly selected values output from the weight matrix, a local minimum of a probability distribution function of at least some of the values output from the weight matrix using a Gaussian mixture model, a local maximum of a probability distribution function of values output from the weight matrix using a Gaussian mixture model, discrimination maximization based on variations in one of the parameters for the plurality of activation unit functions, unit scaling, and bi-polar scaling (See at least Agostinelli, page. 2, sec. 2, para. 2, ln. 2, where learned using gradient descent [local minimum]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Eidnes, Shifting Mean Activation Towards Zero with Bipolar Activation Functions, ICLR 2018 Conference Mar, 2018. Eidnes teaches to tune the activation function to achieve faster training. Tang, Extreme Learning Machine for Multilayer Perceptron, IEEE Transaction on Neural Network and Learning System, Vol 27, No. 4, 2016. Tang teaches multi-layered extreme learning machine of feedforward neural network. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122